683 S.E.2d 383 (2009)
STATE of North Carolina
v.
Eli Nain OCASIO.
No. 316P95-2.
Supreme Court of North Carolina.
August 27, 2009.
Eli Nain Ocasio, Pro Se.
Jill Ledford Cheek, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed by Petitioner on the 12th of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Onslow County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th of August 2009."